Case: 09-10749   Document: 00511085434   Page: 1   Date Filed: 04/20/2010




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 April 20, 2010
                                 No. 09-10749
                              Conference Calendar                Lyle W. Cayce
                                                                      Clerk

UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee

v.

HARRY GILBERTO PIOQUINTO-NARCIZO, also known as Giovanni Perez-
Hernandez, also known as Harry Gilberto Perez,

                                          Defendant-Appellant


                               Consolidated with
                                 No. 09-10750
                              Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee

v.

HARRY PIOQUINTO-NARCIZCO, also known as Giovani Perez-Hernandez,

                                          Defendant-Appellant




                 Appeals from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:09-CR-16-1
                            USDC No. 5:09-CR-37-1
   Case: 09-10749       Document: 00511085434 Page: 2             Date Filed: 04/20/2010
                                  No. 09-10749 c/w
                                    No. 09-10750

Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Harry Gilberto
Pioquinto-Narcizco has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Pioquinto-Narcizco
has not filed a response. Our independent review of the record and counsel’s
brief discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEALS ARE DISMISSED. See 5 TH C IR. R. 42.2.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2